ALLOWANCE
Claims 1-20 are allowed.

Response to Arguments
Argument 1, Applicant argues that Migos does not teach all of the limitations of the independent claims as currently amended.
Responding to Argument 1, applicant's argument has been fully considered but is moot because the newly amended claims has placed independent claim 1 and its dependent claims 2-8, independent claim 9 and its dependent claims 10-13, and independent claim 14 and its dependent claims 15-20, in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically Migos et al. (US 2016/0357356 A1), does not expressly teach or render obvious the invention as recited in independent claims 1, 9, and 14.
The prior art of record teaches one or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations [Fig. 1A, Para. 43, portable device with instructions to perform the following] comprising: 
identifying a guide mode [Figs. 5A-5T, Paras. 173-254, different guide modes in use], of a set of guide modes, indicating a manner in which to use a drawing guide to confine strokes corresponding with input paths, wherein the set of guide modes comprises an edge mode [Fig. 5F, Para. 197, line-drawing], an inside mode [Fig. 5P, Paras. 238-240, masking and/or fill function], and an outside mode [Fig. 5G, Paras. 203-204, masking function], wherein identifying the guide mode comprises determining a proximity between an input point and an edge of a set of edges of the drawing guide [Fig. 5F, Para. 197, determining a guide mode based on the input in a threshold distance from a drawing aid or line]; 
detecting an input path [Paras. 197, 203-204, 238-240, determine input location]; and 
in accordance with the input path, drawing, on the background, a stroke that is confined in accordance with the set of edges of the drawing guide based on the guide mode, wherein when the identified guide mode comprises the edge mode, the drawn stroke is confined to align with at least one edge of the drawing guide [Fig. 5F, Para. 197, line-drawing function draws a line along an edge of an aid/guide when the input is in a threshold distance from the aid/guide], when the identified guide mode comprises the inside mode, the drawn stroke is confined inside of the set of edges of the drawing guide [Fig. 5P, Paras. 238-240, masking and/or fill function continues to display inputs inside a set of drawing aid/guide lines], and when the identified guide mode comprises the outside mode, the drawn stroke is confined outside of the set of edges of the drawing guide [Fig. 5G, Paras. 203-204, masking function continues to display input outside a set of drawing aid/guide lines]. 

However, the prior art of record does not teach wherein identifying the guide mode comprises determining each of a proximity between an input point and an edge of a set of edges of the drawing guide and whether the input point is confined inside or outside of the set of edges of the drawing guide. 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of wherein identifying the guide mode comprises determining each of a proximity between an input point and an edge of a set of edges of the drawing guide and whether the input point is confined inside or outside of the set of edges of the drawing guide, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179